                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KAYOKA D. CHAMBERS,

                  Plaintiff,                             8:19CV200

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
BIMBO BAKERY, and BIMBO
BAKERIES USA, INC.,

                  Defendants.

       Plaintiff Kayoka D. Chambers, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the
court finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 10th day of May, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
